                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                                     Court Minutes and Order
HEARING DATE: March 25, 2021
JUDGE:        Brett H. Ludwig
CASE NO.:     19-cv-1735-bhl
CASE NAME:    Sherman Creek Condominiums Inc v. Mid-Century Insurance Company
MATTER:       Motion Hearing
APPEARANCES:  Ryan R Graff, Attorney for Plaintiff
              Stacy K Luell, Attorney for Defendant
TIME:         11:02 a.m. – 11:15 a.m.
COURTROOM DEPUTY: Melissa P.
              AUDIO OF THIS HEARING IS AT ECF NO. 51


       The Court heard argument on the defendant’s motion to rescind the damage stipulation.
After discussing the issue, the parties agreed on the meaning of the stipulation. Accordingly,

       IT IS HEREBY ORDERED that the motion to rescind the stipulation, ECF No. 42, is
DENIED, but the stipulation shall not bar defendant from arguing that plaintiff’s warranty
recoveries are relevant to the final relief plaintiff seeks in this case. The Court makes no ruling
on the relevance of those warranty recoveries at this time.

       Dated at Milwaukee, Wisconsin on March 25, 2021.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




          Case 2:19-cv-01735-BHL Filed 03/25/21 Page 1 of 1 Document 52
